DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 12/23/2021.

2.    	Claims 1-3, 5-8, 10-12, 14, 16-19, and 21-25 are pending. Claims 1, 10, and 16 are in 

independent forms. Claims 1, 10, and 16 has been amended. Claims 4, 9, 13, 15, and 20 has been 

cancelled. Claims 23-25 are new.

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
2.	Claims 1-3, 5-8, 10-12, 14, 16-19, and 21-25 are allowed over the Prior Art of record.
3.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Rosati (U.S. No. 2013/0343542 A1), Kahn (U.S. No. 20150248389 A1), Krishnaswamy (U.S. No. 2014/0122880 A1) and Jorgovanovic (U.S. No. 2020/0053612 A1) which teach the claimed invention however fails to disclose the limitations of receiving, by the first device and over another communication channel that differs from the secure communication channel, a message from the second device, wherein the message comprises device-identifying information corresponding to the second device; verifying, by the first device, that the particular type of relationship was established with the second device based at least in part on a comparison of the device-identifying information included in the message to the second device-identifying information received from the second device over the secure communication channel; and
in response to verifying that the particular type of relationship was established with the second device, causing at least a portion of the message to be displayed on the first device that the instant method, 
Hence the prior art of record fails to teach the invention as set forth in claims 1-3, 5-8, 10-12, 14, 16-19, and 21-25 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436